               Case 2:20-cv-00983-TSZ Document 10 Filed 07/10/20 Page 1 of 2




 1                                                         THE HONORABLE THOMAS S. ZILLY
 2

 3

 4

 5

 6

 7

 8

 9                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
10

11
      HUNTERS CAPITAL, LLC, a Washington
12    limited liability company, et al., on behalf of
      themselves and others similarly situated,         Case No. 2:20-cv-00983 TSZ
13
                                   Plaintiffs,          CORPORATE DISCLOSURE
14                                                      STATEMENT
             vs.
15
      CITY OF SEATTLE,
16                                 Defendant.
17

18          Pursuant to Federal Rule of Civil Procedure 7.1(a), corporate plaintiffs SRJ Enterprises,

19   d/b/a Car Tender, a Washington corporation, The Richmark Company d/b/a Richmark Label, a

20   Washington corporation, and Rancho Bravo, Inc, a Washington corporation, hereby submit that

21

22

23

24

25



27    CORPORATE DISCLOSURE STATEMENT - 1                                             LAW OFFICES
                                                                                 CALFO EAKES LLP
      Case No. 2:20-cv-00983 TSZ                                           1301 SECOND AVENUE, SUITE 2800
28                                                                           SEATTLE, WASHINGTON 98101
                                                                         TEL, (206) 407-2200 FAX, (206) 407-2224
               Case 2:20-cv-00983-TSZ Document 10 Filed 07/10/20 Page 2 of 2




 1   they have no parent corporation and there is no publicly-held entity that owns 10% or more of

 2   any of their stock.

 3          DATED this 10th day of July, 2020.

 4                                      CALFO EAKES LLP
 5

 6                                      By_/s Patty A. Eakes_________________
                                          Patty A. Eakes, WSBA #18888
 7                                        Angelo J. Calfo, WSBA #27079
                                          1301 Second Avenue, Suite 2800
 8                                        Seattle, WA 98101
                                          Phone: (206) 407-2200
 9                                        Fax: (206) 407-2224
                                          Email:       pattye@calfoeakes.com
10                                                     angeloc@calfoeakes.com
11
                                        Attorneys for Plaintiffs
12

13

14

15

16

17

18

19

20

21

22

23

24

25



27    CORPORATE DISCLOSURE STATEMENT - 2                                           LAW OFFICES
                                                                               CALFO EAKES LLP
      Case No. 2:20-cv-00983 TSZ                                         1301 SECOND AVENUE, SUITE 2800
28                                                                         SEATTLE, WASHINGTON 98101
                                                                       TEL, (206) 407-2200 FAX, (206) 407-2224
